United States Court of Appeals
                          For the First Circuit

No. 08-1733

                    EMPLOYERS REINSURANCE CORPORATION,

                           Plaintiff, Appellee,

                                    v.

        GLOBE NEWSPAPER COMPANY, INC. and RICHARD A. KNOX,

                         Defendants, Appellants.


                                  ERRATA

     The opinion of this Court, issued on March 19, 2009, should be

amended as follows.

     On page 6, line 4, of 2nd full paragraph, underline "Globe".

     On page 8, line 2 of indented quote, change single quotation

marks around "'vanishing premium'" to double quotation marks.

     On page 8, lines 4 and 5 of indented quote, change single

quotation   marks    around   "'vanishing   premium   claims'"   to   double

quotation marks.